[Cite as In re X.D., 2013-Ohio-3224.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




IN RE:                                             :
                                                          CASE NOS. CA2013-03-036
         X.D., et al.                              :                CA2013-03-037

                                                   :              DECISION
                                                                    7/24/2013
                                                   :

                                                   :



           APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                           JUVENILE DIVISION
                          Case No. JN2011-0529



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center,
315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Amy R. Ashcraft, 240 East State Street, Trenton, Ohio 45067, for appellant

Richard Koehler, 6 South Second Street, Suite 205, Hamilton, Ohio 45011, guardian ad
litem



         Per Curiam.

         {¶ 1} This cause came on to be considered upon a notice of appeal, the

transcript of the docket and journal entries, the transcript of proceedings and original

papers from the Butler County Court of Common Pleas, Juvenile Division, and upon a

brief filed by appellant's counsel, oral argument having been waived.

         {¶ 2} Counsel for appellant, Robert D., has filed a brief with this court pursuant
to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a

careful review of the record from the proceedings below fails to disclose any errors by

the trial court prejudicial to the rights of appellant upon which an assignment of error

may be predicated; (2) lists one potential error "that might arguably support the appeal,"

Anders at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and (5)

certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received, we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       S. POWELL, P.J., PIPER and M. POWELL, JJ., concur.